Citation Nr: 0800406	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-34 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946 and from December 1950 to March 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The veteran does not have hearing loss that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2006 and March 2006, prior to the initial adjudication of the 
claim.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) reporting the 
results of its review of the issue and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran contends that his hearing loss is related to an 
incident that occurred while serving aboard the USS Strong 
during World War II.  He noted that his ship went on 
maneuvers for target practice and that during one particular 
target practice, he was standing on the main deck near the 
stern, when a 5-inch gun directly above his head fired 
without any warning.  The veteran noted that he was close 
enough to the barrel that it singed his hair and left him 
temporarily deaf.  He stated that the medical examiners 
aboard the ship examined his ears but were only able to 
determine that his eardrums had not burst.  He noted that his 
hearing returned slowly over the next two weeks, but never 
returned completely after this incident.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

In this case, both the veteran's November 1950 entrance 
examination, and his March 1952 discharge examination showed 
a whispered voice examination which revealed hearing acuity 
of 15/15.

An October 2005 private audiological examination from 
Spartanburg ear, nose and throat, reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
N/A
70
LEFT
       
35
50
       
60
N/A
65

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 64 in the left ear.

The veteran was afforded a VA audiological evaluation in June 
2006.  The audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
60
60
LEFT
40
55
65
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
At this examination, the veteran reported that he was a 
gunner in World War II, and felt that the major incident that 
damaged his hearing was when a 5-inch gun went off just above 
his head.  He noted that immediately following that incident 
he had decreased hearing, and that his hearing was never the 
same from that point forward.  The veteran also noted that he 
worked in a cotton mill for 45 years following service.

On examination, the examiner noted that pure-tone audiometric 
test results revealed a mild to moderately severe 
sensorineural hearing loss bilaterally.  The examiner noted 
that speech reception thresholds were in agreement with pure-
tone findings with word recognition scores fair to good at 
loud conversational levels.  The examiner noted that the 
veteran did not appear to have a high frequency sensorineural 
hearing loss, and opined that it was hard to determine the 
etiology at this time without speculation due to the 
veteran's 45 years in the mill versus his time in World War 
II; however, the examiner opined that the veteran's hearing 
loss was less likely than not caused by military service.

In November 2007, the veteran submitted a letter from C.R., 
M.D., dated in October 2007, opining that the veteran's 
hearing loss was a direct result of loud noise exposure 
secondary to artillery explosions while in the service, and 
stating that it was his belief that the federal government 
should pay for the veteran's hearing aids.

Here, there is medical evidence of current bilateral hearing 
loss as noted by the October 2005 private audiological exam, 
and the June 2006 VA examination.  However, the SMRs do not 
show any in-service complaints or treatment related to 
hearing loss, and the in-service examinations revealed no 
loss of acuity.  Moreover, there is an absence of any problem 
with hearing acuity until decades after the veteran left 
military service.  Regarding a nexus between the veteran's 
current bilateral hearing loss and his time spent in the 
service, the file contains two competing medical opinions.  
The June 2006 VA audiologist who reviewed the veteran's 
claims file, including his service medical records, and 
examined the veteran, reasoned that although it was hard to 
determine the etiology of his hearing loss without 
speculation due to the veteran's 45 years in the mill versus 
his time in World War II, the veteran's hearing loss was less 
likely than not caused by military service.  In an October 
2007 letter, Dr. R., the veteran's private physician, 
specifically opined that the veteran's hearing loss was a 
direct result of loud noise exposure from artillery 
explosions while on active duty.

The Board notes that a physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-499 (2000).  
In this case, Dr. R.'s medical opinion contains no indication 
that he reviewed the veteran's file, including his service 
medical records, which showed an absence of in-service 
hearing complaints and normal acuity at separation.  Dr. R. 
does not address the significance of normal hearing acuity at 
discharge, the lack of continuity of symptomatology for 
decades after service, or the veteran's 45 years of working 
in a cotton mill.  As such, Dr. R.'s opinion is a conclusory 
statement, which does not address the pertinent evidence in 
the record, and is without any supporting rationale.  On the 
other hand, the June 2006 examiner's opinion was based on a 
review of the SMRs, which indicated normal hearing in 
service, and the opinion was only provided after the examiner 
had obtained, weighed, and considered all of the veteran's 
noise exposure from occupational, recreational and military 
sources.

For the reasons discussed above, the Board is not persuaded 
by Dr. R's opinion, but instead gives greater weight to the 
June 2006 VA examiner's opinion, which was thorough, 
detailed, based on a review of the claim's file, and 
supported by the evidence of record.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until the October 2005 private audiologic 
examination.  A presumption of service incurrence 
consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has hearing loss that resulted 
from acoustic trauma while in service.  While the veteran is 
competent as a layman to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss has no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


